Citation Nr: 0011430	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-33 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the service connected 
bipolar disorder, evaluated as 50 percent disabling from 
February 1, 1995, 30 percent disabling from January 22, 1997, 
and 50 percent disabling from April 21, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from September 1975 to January 
1977.

This appeal arises from a March 1995 rating decision of the 
Detroit, Michigan Regional Office (RO), which denied 
entitlement to a rating in excess of 10 percent for the 
service connected bipolar disorder.  A notice of disagreement 
was received in March 1995, a statement of the case was 
issued in April 1995, and a substantive appeal was received 
in May 1995.  The veteran requested a Travel Board hearing on 
the substantive appeal.  In writing, the veteran withdrew the 
Travel Board hearing request in June 1995.  At that time, he 
requested a hearing at the RO which he subsequently withdrew 
in August 1995.

The case was remanded from the Board to the RO in July 1997 
for additional development of the evidence.  By rating 
decision in November 1999, a 50 percent evaluation was 
assigned from February 1, 1995, a 30 percent evaluation was 
assigned from January 22, 1997, and 50 percent evaluation was 
assigned from April 21, 1998 for the service connected 
bipolar disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the pendency of this appeal dating from January 
1995, the old psychiatric rating criteria as in effect prior 
to November 7, 1996 are more favorable to the veteran's 
claim.

3.  From February 1, 1995 (following the termination of a 
temporary 100 percent evaluation under paragraph 29) the 
veteran's bipolar disorder has been manifested by active 
psychotic symptoms productive of complete social and 
industrial inadaptability.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service connected bipolar disorder, effective from 
February 1, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. 38 C.F.R. § 3.102, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9206 (as in effect 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

The rating history for the veteran's psychiatric disability 
includes the following.  By rating decision in November 1978, 
service connection was awarded for schizophrenia and a 
noncompensable evaluation was assigned effective from 
discharge from service in January 1977, and a 10 percent 
evaluation was assigned from May 1, 1978.  By rating decision 
in January 1984, a 30 percent evaluation was assigned from 
October 17, 1983 and a 50 percent evaluation was assigned 
from January 1, 1984.  The grant of service connection was 
changed from schizophrenia to bipolar disability by rating 
action in July 1985.  A 30 percent evaluation was assigned 
from January 1, 1986 by rating action in October 1985 and a 
10 percent evaluation was assigned from September 1, 1987 by 
rating action in June 1987.

In January 1995, the veteran submitted the current claim for 
an increased rating for his service connected bipolar 
disability.

A December 1994 to January 1995 summary from Munson Medical 
Center shows that the veteran was hospitalized for a manic 
phase of bipolar disorder.  Most recently, the veteran had 
worked on a lawn maintenance crew.  

A late January 1995 notation from Grand Traverse Health 
Services shows that the veteran had recently been 
hospitalized on two occasions.  A current Global Assessment 
of Functioning (GAF) score of 35 was assessed.  

On VA examination in March 1995, it was noted that the 
veteran was on medications.  The examiner noted that the 
veteran seemed dull.  After just a few minutes, the veteran 
would forget a conversation.  The veteran appeared mildly 
lethargic and generally slow.  The diagnosis was bipolar 
disorder by history.  A GAF score of 50 was assigned.    

On VA psychiatric examination in January 1997, it was 
reported that the veteran was living with his father.  The 
veteran was currently employed with Manpower, a temporary 
agency on a part-time basis.  He had been employed for 
approximately one year.  He was last employed full time in 
1994 when he worked for a landscaping company.  The veteran 
was seeing a physician for management of his medications.  
Complaints included memory and concentration problems, 
impatience, nervous tension, chronic fatigue, mood swings, 
and a desire for social isolation.  The veteran was 
cooperative and alert while interviewed.  He was 
satisfactorily groomed.  Speech and mood were normal.  He was 
oriented to time, place and person.  Industrial adaptability 
seemed to be fair to good.  The diagnosis was bipolar 
disorder and a current GAF score of 65 was assessed.  

The veteran was admitted on June 10, 1997 to Munson 
Healthcare with worsening symptoms of psychosis as evidenced 
by disorganized speech and responding to internal stimuli.  
He had discontinued medication several months before and he 
had started drinking heavily.  A current GAF score of 30 was 
provided.  The veteran was placed on a drug and alcohol 
withdrawal program.  

An August to September 1997 report from Munson Healthcare 
shows that psychiatric symptoms had worsened recently.  The 
veteran denied using alcohol since his last hospitalization.  
Medications were adjusted.  By discharge, the veteran's 
symptoms were markedly improved.  

Received in February 1998 was a Social Security 
Administration (SSA) disability determination worksheet which 
shows that the veteran had been determined to be disabled for 
the receipt of SSA benefits effective from December 22, 1994 
due to a primary diagnosis of bipolar disorder.  

On VA psychiatric examination in April 1998, the veteran's 
claims folder was reviewed.  The veteran was receiving 
private outpatient mental health treatment; he was on 
medications.  He had worked as a custodian and general 
laborer for 9 years before he had to leave this job due to 
hospitalizations and the administration of heavy mediations 
which made it hard for him to perform at work.  In 1994, he 
was employed for 2 seasons with a landscaping company.  His 
most recent job was for a manpower agency on a part time 
basis for about a year, but he had to quit due to 
hospitalizations and did not return to work.  He had been 
unemployed for 9 months as medications made him sleepy.  The 
veteran reported that he would spend his days watching 
television and then sleeping due to medication.  He reported 
having 2 close friends but he had no girlfriend.  The veteran 
had poor anger control, he felt very depressed, he was unable 
to manage his money well, he could not function, he had manic 
feelings, and he felt that the television was talking to him.  
He was compliant with medications.  He reported that he felt 
that medications were affecting his memory.   

On examination, the veteran was talkative but cooperative.  
He was oriented times three.  Speech was loud, clear, 
relevant and spontaneous.  Affect was constricted; mood was 
labile.  General appearance was appropriate with good eye 
contact.  Memory and concentration were fair.  There was no 
evidence of an active thought disorder at this time.  
Judgment was present and insight was limited.  The veteran's 
father had been his payee for 2 years now because the veteran 
had a history of spending all of his money.  The diagnosis 
was bipolar disorder, mixed type with psychotic features in 
partial remission.  A GAF score of 55 was provided.  It was 
opined that the veteran definitely was unemployable.  It was 
felt that he was showing definite symptoms of bipolar 
disability.

A February 1999 addendum to the April 1998 VA examination 
report indicates that the GAF score of 55 was appropriate.  
The degree of social and industrial impairment was estimated 
as considerable or at least 50 percent.  


II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that private treatment and 
SSA records have been obtained and that the veteran has been 
afforded several VA rating examinations during the pendency 
of this appeal.

Service connection is in effect for bipolar disorder 
evaluated as 50 percent disabling from February 1, 1995, 30 
percent disabling from January 22, 1997, and 50 percent 
disabling from April 21, 1998 under DC 9206 (old schedule) of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1999).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed hereinbelow, the 
old rating criteria have been utilized in the evaluation of 
the veteran's bipolar disorder as they are more favorable to 
the veteran's claim.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating is assignable when there is definite 
impairment of social and industrial adaptability; a 50 
percent evaluation requires considerable impairment of social 
and industrial adaptability; a 70 percent evaluation requires 
symptomatology which is less than that required for a 100 
percent evaluation, but which nevertheless produces severe 
impairment of social and industrial adaptability; a 100 
percent rating requires active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce complete social and industrial inadaptability.  38 
C.F.R. Part 4, Diagnostic Code 9206.  

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was 'qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree".  It represents a degree of social and industrial 
that is "more than moderate but less than large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 and Supp. 1999).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1999) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)	30

A review of the record shows that the RO initially evaluated 
the veteran's claim under the old criteria as the new 
criteria were not in effect at the time of the April 1995 
statement of the case.  The RO provided the veteran with the 
new regulations on the February 1997 supplemental statement 
of the case.  The RO was instructed by way of the July 1997 
remand to evaluate the veteran's claim under the Karnas 
doctrine.  A review of the December 1999 supplemental 
statement of the case shows that the RO failed to apply 
Karnas in the adjudication of the veteran's claim.  Rather, 
the RO only applied the old criteria.  However, this omission 
constitutes no more than harmless error as the veteran has 
been provided with both the old and new rating criteria and 
the RO has applied the old criteria which are more favorable 
to the veteran's claim.  Thus, the fact that the veteran was 
not provided with written notice as to why the new criteria 
were not more favorable to him will not prejudice the outcome 
of his claim as there is no basis for a higher evaluation 
under the new criteria.

A review of the record shows that the veteran's service 
connected psychosis was evaluated as 10 percent disabling 
from September 1987.  During the late 1980s and through the 
early 1990s, the veteran was gainfully employed on a full 
time basis.  He  even enjoyed a modicum of job stability as 
he was with one employer for 8 or 9 years.  The veteran's 
psychiatric picture changed dramatically upon his 
hospitalization in December 1994 during a manic phase of his 
bipolar disability.  

Following discharge from hospitalization in early January 
1995, the veteran was re-hospitalized in that same month.  A 
mental health notation from the end of January 1995 included 
a GAF score of 35.  This score represents some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family and is unable to work).  

Shortly thereafter, on VA examination in March 1995, a GAF 
score of 50 was assigned.  This represents serious symptoms, 
or any serious impairment in social, occupational functioning 
(e.g. no friends or unable to keep a job).  When the veteran 
was next examined in January 1997, it was noted that he had 
been employed on a part time basis for about one year, he was 
being monitored by a physician, and he was on medications.  A 
GAF score of 65 was assessed which represents some mild 
symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well.   

During the hospitalization beginning on June 10, 1997, a GAF 
score of 30 was assigned.  The veteran was hospitalized again 
from August to September 1997.  Thereafter, on VA examination 
in April 1998, it was reported that psychotropic medications 
made the veteran sleepy and rendered him unable to work.  
Although the veteran was compliant with medications, he 
showed definite signs of bipolar symptoms.  The examiner 
opined, in specific response to the Board's July 1997 remand, 
that the veteran was definitely not employable.  A GAF score 
of 55, representing moderate difficulty in occupational 
functioning was assessed.  The GAF score of 55, however, does 
not reflect the full extent of disability reported by the 
examiner.  For example, it was reported that the veteran's 
father had been his payee for VA benefits for 2 years as the 
veteran was unable to be responsible for his own money.  
Socially, although the veteran managed to maintain a 
relationship with his parents, he only reported having a 
couple of friends.  It is significant to note that the SSA 
determined that the veteran has been disabled since December 
1994.  The SSA determination adds considerable weight to the 
veteran's claim.   

38 C.F.R. § 3.344, stabilization of disability evaluations, 
provides that ratings on account of diseases subject to 
temporary or episodic improvement (such as bipolar disease) 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Although the veteran's disability picture was 
improved on the day of examination in January 1997 as 
compared with the March 1995 and April 1998 VA examination 
reports, a longitudinal analysis strongly suggests that this 
represented a temporary or episodic improvement and not a 
sustained improvement.  This analysis is underscored by the 
subsequent course of the veteran's disability picture in 
early June 1997.

38 C.F.R. § 3.102 provides when, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  In the instant claim, the 
evidence demonstrates that the veteran is unemployable and 
suffers from virtually complete social isolation stemming 
from active psychotic manifestations of his bipolar 
disability despite ongoing mental health care treatment and 
the administration of medications.  

Resolving all reasonable doubt in favor of the claimant, the 
Board finds that the disability picture more nearly 
approximates the criteria required for the assignment of a 
100 percent evaluation since February 1, 1995.  In view of 
this determination, there is no need to further address the 
merits of the veteran's claim under the new rating criteria. 


ORDER

Entitlement to a 100 percent schedular rating for the service 
connected bipolar disorder from February 1, 1995 is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

